—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered October 5, 1998, convicting him of sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the unsworn testimony of the victim was sufficiently corroborated by testimony of the victim’s mother regarding the victim’s statements after he was sexually abused by the defendant, the medical testimony concerning the physical evidence of the abuse, and the defendant’s own statements to the police (see, People v Thomas, 267 AD2d 949; People v White, 237 AD2d 931).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Friedmann, H. Miller and Schmidt, JJ., concur.